Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2

AMENDMENT NO. 2, dated as of July 3, 2014 (this “Amendment”), to the Credit
Agreement (as defined below) and to the Security Agreement (as defined below),
by and among NAVISTAR, INC., a Delaware corporation (“Borrower”), the financial
institutions party hereto, and BANK OF AMERICA, N.A., as administrative agent
for the Lenders (“Bank of America” or, together with any successor
administrative agent appointed pursuant thereto, in such capacity and including
any permitted successor or assign, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, Borrower, the Lenders, the Administrative Agent and the other agents
party from time to time thereto entered into that certain Amended and Restated
ABL Credit Agreement dated as of August 17, 2012 (as amended by Amendment No. 1,
dated as of April 2, 2013, among Borrower, the Lenders party thereto and the
Administrative Agent, and as further amended, supplemented, or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, Borrower and the Administrative Agent entered into that certain Amended
and Restated Security Agreement, dated as of August 17, 2012 (as amended by
Amendment No. 1, dated as of April 2, 2013, among Borrower, the Lenders party
thereto and the Administrative Agent, and as further amended, supplemented, or
otherwise modified from time to time, the “Security Agreement”; capitalized
terms used herein but not otherwise defined herein shall have the meanings given
such terms in the Credit Agreement or the Security Agreement, as applicable);

WHEREAS, Borrower desires to amend each of the Credit Agreement and the Security
Agreement;

WHEREAS, the Administrative Agent and the Lenders are willing to enter into this
Amendment on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrower, the Lenders party hereto and the
Administrative Agent hereby agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

Section 1.1 Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date (as defined below) as
follows:

(a) The defined terms “Eligible In-Transit Used Truck Inventory” and “Eligible
Used Truck Inventory” are hereby deleted in their entirety.

(b) The following new defined terms are hereby inserted in proper alphabetical
order:

“Adjusted Excess Availability” means, at any time, (a) Excess Availability at
such time plus (b) the amount on deposit in the Designated LC Collateral Account
at such time; provided that the amount in this clause (b) shall not exceed the
Cash Collateral Cap at such time.



--------------------------------------------------------------------------------

“Adjusted Exposure” means, at any time, (a) the aggregate Exposure at such time
minus (b) the amount on deposit in the Designated LC Collateral Account at such
time; provided that the amount in this clause (b) shall not exceed the Cash
Collateral Cap at such time.

“Cash Collateral Cap” means, at any time, the lesser of (a) the Maximum Cash
Collateral Cap at such time and (b) the Collateralized LC Exposure at such time.

“Collateralized LC Exposure” means, at any time of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Collateralized Letters of
Credit at such time, plus (b) the aggregate amount of all LC Disbursements with
respect to such Collateralized Letters of Credit that have not yet been
reimbursed or converted to Loans by Borrower at such time. For the avoidance of
doubt, “Collateralized LC Exposure” shall include both the cash collateralized
portion of all Collateralized Letters of Credit and the non-cash collateralized
portion of all Collateralized Letters of Credit. The Collateralized LC Exposure
of any Lender at any time shall be its Applicable Percentage of the total
Collateralized LC Exposure at such time.

“Collateralized Letter of Credit” means any Letter of Credit for which cash
collateral is then on deposit in the Designated LC Collateral Account. For the
avoidance of doubt, a Collateralized Letter of Credit may be fully or partially
cash collateralized.

“Designated LC Collateral Account” has the meaning assigned to such term in
Section 2.06(n)(ii).

“Intercreditor Agreement” means the intercreditor agreement, substantially in
the form of Annex C to the Second Amendment, to be executed pursuant to
Section 3.1 of the Second Amendment by Borrower, Navistar Financial Corporation
and the Administrative Agent.

“Maximum Cash Collateral Cap” means $40,000,000 (as such amount may be decreased
pursuant to Section 2.09(c)).

“Parts Collateral” means all Collateral other than Used Truck Collateral.

“Second Amendment” means Amendment No. 2, dated as of July 3, 2014, among
Borrower, the Lenders party thereto and the Administrative Agent.

“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in the Second Amendment.”

“Used Truck Collateral” means (a) all Used Truck Inventory, (b) all Used Truck
Receivables, (c) the Used Truck Collection Accounts, (d) all funds or financial
assets (including Investment Property, cash or Cash Equivalents) credited to any
Used Truck Collection Account solely to the extent that such funds or financial
assets do not constitute identifiable Proceeds of Collateral (other than
Collateral described in clauses (a), (b), (c), (e) and (f) of this definition),
(e) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer records related solely to the foregoing
and any General Intangibles at any time evidencing or relating solely to any of
the foregoing, and (f) all insurance proceeds and products solely of the
foregoing, and all Proceeds solely of the foregoing.

 

2



--------------------------------------------------------------------------------

“Used Truck Collection Accounts” has the meaning assigned to such term in
Section 5.11(b).

“Used Truck Financing Date” has the meaning assigned to such term in
Section 5.11(b).

(c) The defined term “Availability Reserves” is hereby amended by inserting the
parenthetical “(other than Liens solely on Used Truck Collateral)” after the
word “Collateral” where such word appears in clause (d) of such definition.

(d) The defined term “Average Historical Excess Availability” is hereby amended
by inserting the following words immediately before the period at the end of
such definition:

“; provided, further, that if the average Excess Availability on any day is
calculated to be less than zero, then, Excess Availability for such day shall be
deemed to be the lesser of zero and the Adjusted Excess Availability for such
day.”

(e) The defined term “Borrowing Base” is hereby amended and restated in its
entirety as follows:

“Borrowing Base” means, at any time, an amount equal to the Inventory Component
minus, without duplication, the then-current amount of all Availability
Reserves. The Borrowing Base at any time shall be determined by reference to the
most recent Borrowing Base Certificate delivered to the Administrative Agent
pursuant to Section 5.01(c), as the same may be adjusted from time to time by
the Administrative Agent to reflect the establishment or adjustment of
Availability Reserves in accordance with Section 2.21 or the receipt of a new
Inventory appraisal; provided that in the case of any adjustment by the
Administrative Agent due to the receipt of a new Inventory appraisal, the
Administrative Agent shall have provided Borrower at least five Business Days’
prior written notice of any such adjustment.”

(f) The defined term “Cost” is hereby amended by deleting the words “or Used
Truck Inventory, as applicable,” after the words “Parts Inventory” where such
words appear in such definition.

(g) The defined term “Excess Availability” is hereby amended by inserting “)”
immediately after the words “Section 5.01(c)” where such words appear in such
definition.

(h) The defined term “Inventory Component” is hereby amended and restated in its
entirety as follows:

“Inventory Component” means the lesser of (a) 65% of Eligible Parts Inventory,
valued at the lower of Cost and market value, and (b) 85% of the Net Orderly
Liquidation Value of Eligible Parts Inventory.”

(i) The defined term “Inventory Reserve” is hereby amended by (i) deleting the
words “or Eligible Used Truck Inventory, as applicable,” after the words
“Eligible Parts Inventory” in each place where such words appear in such
definition and (ii) inserting the parenthetical “(other than Liens solely on
Used Truck Collateral)” after the first occurrence of the word “Liens” in clause
(e) of such definition.

 

3



--------------------------------------------------------------------------------

(j) The defined term “Landlord Lien Reserve” is hereby amended by (i) deleting
the words “or Eligible Used Truck Inventory, as applicable,” after the words
“Eligible Parts Inventory” in each place where such words appear in such
definition and (ii) deleting the words “who possesses any Collateral or could
assert a Lien on any Collateral” and replacing them with the words “who
possesses any Collateral (other than solely Used Truck Collateral) or could
assert a Lien on any Collateral (other than Liens solely on Used Truck
Collateral)” in clause (a)(i) of such definition.

(k) The defined term “Landlord Lien State” is hereby amended by deleting the
words “or Eligible Used Truck Inventory, as applicable,” after the words
“Eligible Parts Inventory” where such words appear in such definition.

(l) The defined term “LC Exposure” is hereby amended by inserting the following
sentence at the end thereof:

“Notwithstanding anything herein to the contrary, the LC Exposure at any time
shall not be reduced by (i) any amounts then on deposit in the Designated LC
Collateral Account or (ii) any cash collateral in respect of Collateralized
Letters of Credit then on deposit in the LC Collateral Account.”

(m) The defined term “Line Reserves” is hereby amended by inserting the word
“Parts” immediately before the word “Collateral” where such word appears in
clause (b) of such definition.

(n) The defined term “Net Orderly Liquidation Value” is hereby amended by
(i) deleting the words “or Used Truck Inventory, as applicable,” after the words
“Parts Inventory” in each place where such words appear in such definition and
(ii) deleting the words “or Eligible Used Truck Inventory, as applicable” after
the words “Eligible Parts Inventory” where such words appear in such definition.

(o) The defined term “Payment Condition” is hereby amended by inserting the word
“Adjusted” immediately before the words “Excess Availability” where such words
appear in such definition.

(p) The defined term “Permitted Discretion” is hereby amended by (i) deleting
the words “or Used Truck Inventory” after the words “Parts Inventory” in each
place where such words appear in such definition, (ii) deleting the words “or
Eligible Used Truck Inventory” after the words “Eligible Parts Inventory” where
such words appear in such definition and (iii) inserting the word “Parts”
immediately before the first occurrence of the word “Collateral” where such word
appears in clause (a) of such definition.

(q) The defined term “Receivables Trigger Event” is hereby amended by deleting
the words “or Used Truck Receivables” after the words “Parts Receivables” where
such words appear in such definition.

(r) The defined term “Shrink” is hereby amended by deleting the words “or Used
Truck Inventory” after the words “Parts Inventory” where such words appear in
such definition.

 

4



--------------------------------------------------------------------------------

(s) The defined term “Slow Moving” is hereby amended and restated in its
entirety as follows:

“Slow Moving” means Parts Inventory held in excess of three years of usage.”

Section 1.2 Amendment to Section 2.01(a). Section 2.01(a) of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
amending and restating such section as follows:

“(a) Subject to the terms and conditions set forth herein, each Lender agrees,
severally and not jointly, to make Revolving Loans in Dollars to Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in:

(i) (A) such Lender’s Exposure exceeding such Lender’s Applicable Percentage of
the Available Commitment or (B) such Lender’s Adjusted Exposure exceeding the
lesser of (1) such Lender’s Applicable Percentage of the Available Commitment,
and (2) such Lender’s Applicable Percentage of the Borrowing Base (except as
provided for in Section 2.04); or

(ii) (A) the aggregate Exposures of all the Lenders exceeding the aggregate
Available Commitments or (B) the aggregate Adjusted Exposure of all the Lenders
exceeding the lesser of (1) the aggregate Available Commitments, and (2) the
Borrowing Base (except as provided for in Section 2.04).”

Section 1.3 Amendment to Section 2.04. Clause (a) of section 2.04 of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
deleting the words “Any Protective Advance may be made in a principal amount
that would cause the aggregate Exposures to exceed the Borrowing Base” from the
second sentence thereof and replacing them with the words “Any Protective
Advance may be made in a principal amount that would cause the aggregate
Adjusted Exposures to exceed the Borrowing Base”.

Section 1.4 Amendment to Section 2.06. Section 2.06 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (b) of Section 2.06 of the Credit Agreement is hereby amended by
deleting the words “(i) the LC Exposure shall not exceed $175,000,000 (as such
amount may be decreased pursuant to Section 2.09(c)) and (ii) the aggregate
amount of the Credit Extensions shall not exceed the lesser of (1) the Available
Commitments and (2) the Borrowing Base” and replacing them with the following:

“(i) the LC Exposure shall not exceed $175,000,000 (as such amount may be
decreased pursuant to Section 2.09(c)), (ii) the aggregate amount of the Credit
Extensions at such time shall not exceed the Available Commitments and (iii) the
result of (A) the aggregate amount of the Credit Extensions at such time minus
(B) the amount on deposit in the Designated LC Collateral Account at such time
(provided that the amount in this clause (B) shall not exceed the Cash
Collateral Cap at such time) shall not exceed the lesser of (x) the Available
Commitments and (y) the Borrowing Base. For the avoidance of doubt, clause
(iii) of the immediately preceding sentence shall apply regardless of whether
any Letters of Credit constitute Collateralized Letters of Credit or whether any
cash collateral is then on deposit in the Designated LC Collateral Account”

 

5



--------------------------------------------------------------------------------

(b) Clause (j) of Section 2.06 of the Credit Agreement is hereby amended by
inserting the words “to secure the payment and performance of the Secured
Obligations” immediately after the words “hereby grants the Administrative Agent
a security interest in the LC Collateral Account for the benefit of the
Lenders”.

(c) Clause (j) of Section 2.06 of the Credit Agreement is hereby amended by
inserting the following sentence at the end thereof.

“Notwithstanding anything in this Agreement to the contrary, this clause
(j) shall not apply to the portion of Collateralized Letters of Credit that are
then cash collateralized to the extent of the amount on deposit in the
Designated LC Collateral Account at such time, not to exceed the Cash Collateral
Cap at such time; provided that this clause (j) shall apply to the portion of
all Collateralized Letters of Credit that are not then cash collateralized by
amounts held in the Designated LC Collateral Account.”

(d) Section 2.06 of the Credit Agreement is hereby amended by inserting the
following new clause (n) at the end of such Section:

“(n) Collateralized Letters of Credit.

(i) On any date that a Letter of Credit is issued on or after the Second
Amendment Effective Date in accordance with Section 2.06, and no more than once
in any month, on the date that Borrower delivers a Borrowing Base Certificate to
the Administrative Agent in accordance with Section 5.01(c), Borrower may
deposit an amount in cash in an account with the Administrative Agent in the
name of (or for the benefit of) the Administrative Agent and for the benefit of
the Lenders (such account, the “Designated LC Collateral Account”) an amount in
cash to be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations in accordance with the provisions of this
Section 2.06(n) until released in accordance with Section 2.06(n)(ii). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and Borrower hereby grants the
Administrative Agent a security interest in the Designated LC Collateral Account
for the benefit of the Lenders to secure the payment and performance of the
Secured Obligations. Other than any interest earned on the investment of such
deposits of cash collateral, which investments shall be made at the discretion
of the Administrative Agent after consultation with and for the benefit of
Borrower in accordance with the account documentation governing the Designated
LC Collateral Account, to the extent not applied to the Obligations or any
Banking Services Obligations during the continuance of an Event of Default in
accordance with Section 2.18 and at the risk and expense of Borrower, such
deposits of cash collateral shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such Designated LC Collateral
Account. Moneys in such Designated LC Collateral Account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements with respect to the applicable Collateralized Letters of Credit
for which it has not been reimbursed, to pay fees with respect to the applicable
Collateralized Letters of Credit and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of Borrower for the
Collateralized Letters of Credit at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Lenders with
Collateralized LC Exposure representing greater than 50% of the total
Collateralized LC Exposure), be applied to satisfy other Secured Obligations.

 

6



--------------------------------------------------------------------------------

(ii) (A) On any date that a Collateralized Letter of Credit is terminated or
cancelled, (B) on any date that the Collateralized LC Exposure for any
Collateralized Letter of Credit is reduced, or (C) no more than once in any
month, on the date that Borrower delivers a Borrowing Base Certificate to the
Administrative Agent in accordance with Section 5.01(c), Borrower may request
the return of all or any portion of the cash collateral then on deposit in the
Designated LC Collateral Account by delivering a certificate to the
Administrative Agent signed by an officer of Borrower (I) describing whether the
return of such cash collateral is being requested under clause (A), (B) or
(C) of this clause (ii), (II) specifying the amount of such cash collateral to
be returned to Borrower and the wire instructions for the return of such amount,
(III) certifying that, both immediately before and immediately after giving
effect to such return of cash collateral, no Event of Default or Default shall
have occurred and be continuing, (IV) certifying that, immediately after giving
effect to such return of cash collateral (x) the LC Exposure shall not exceed
$175,000,000 (as such amount may be decreased pursuant to Section 2.09(c)),
(y) the aggregate amount of the Credit Extensions at such time shall not exceed
the Available Commitments and (z) the result of (A) the aggregate amount of the
Credit Extensions at such time minus (B) the amount on deposit in the Designated
LC Collateral Account at such time (provided that the amount in this clause (B)
shall not exceed the Cash Collateral Cap at such time) shall not exceed the
lesser of the Available Commitments and the Borrowing Base. For the avoidance of
doubt, clause (z) of the immediately preceding sentence shall apply regardless
of whether any Letters of Credit constitute Collateralized Letters of Credit or
whether any cash collateral is then on deposit in the Designated LC Collateral
Account. Following receipt of such certificate, the Administrative Agent shall
promptly return to Borrower the amount of cash collateral requested to be
returned in such certificate to the extent then held in the Designated LC
Collateral Account; provided that, notwithstanding anything in this Agreement to
the contrary, if, at any time during the immediately preceding 90 days Borrower
consummated any transaction requiring satisfaction of the Payment Condition or
that required compliance with the Adjusted Excess Availability tests set forth
in Section 6.06(l) or Section 6.09(i), then Borrower shall not be permitted to
request the return of, and the Administrative Agent shall not be required to
return, any cash collateral in the Designated LC Collateral Account that was
required in order to satisfy such tests at such time until Borrower delivers a
certificate to the Administrative Agent signed by an officer of Borrower
complying with all other requirements of this clause (ii) and certifying that
Borrower can satisfy such tests, as applicable, without giving effect to any
cash collateral requested to be returned to Borrower.”

Section 1.5 Amendment to Section 2.09(c). Section 2.09(c) of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
inserting the following proviso at the end thereof:

“; provided, further, that the Maximum Cash Collateral Cap shall be reduced on a
dollar-for-dollar basis with the maximum LC Exposure for every dollar that the
maximum LC Exposure is reduced below $80,000,000.”

Section 1.6 Amendment to Section 2.10. Clause (b) of Section 2.10 of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
amending and restating such clause as follows:

 

7



--------------------------------------------------------------------------------

“At all times after the occurrence and during the continuance of an Event of
Default (subject to the provisions of Section 2.18(b) and (c) and to the terms
of the Security Agreement), on each Business Day, at or before 12:00 noon, the
Administrative Agent shall apply all immediately available funds credited to the
Collection Account (without any premium or penalty or commitment reduction) as
follows; first to pay any fees or expense reimbursements then earned, due and
owing to the Administrative Agent, the Issuing Banks and the Lenders (other than
in connection with Banking Services) pursuant to the terms of the Loan
Documents, pro rata; second to pay interest due and payable in respect of any
Revolving Loans (including Swingline Loans) and any Protective Advances
permitted to be made under Section 9.22 that may be outstanding, pro rata; third
to prepay the principal of any Protective Advances permitted to be made under
Section 9.22 that may be outstanding, pro rata; and fourth to prepay the
principal of the Loans (including Swingline Loans) and to prepay unreimbursed LC
Disbursements, ratably and then in the amount necessary to Cash Collateralize
the LC Exposure, pro rata; provided that the amount of cash required to be
deposited pursuant to this clause fourth shall be reduced on a dollar for dollar
basis by the amount of cash collateral then on deposit in the Designated LC
Collateral Account, not to exceed the Cash Collateral Cap at such time. Amounts
to be applied pursuant to this Section 2.10(b) in prepayment of Revolving Loans
shall be applied, as applicable, first to reduce outstanding Base Rate Loans.
Any amounts remaining after each such application shall be applied to prepay
LIBOR Loans and if Borrower was required to Cash Collateralize any Letters of
Credit as a result of the occurrence and continuance of an Event of Default,
after such Event of Default has been cured or waived, all amounts in the LC
Collateral Account shall be returned to Borrower in accordance with the second
to last sentence of Section 2.06(j).”

Section 1.7 Amendment to Section 2.11. Clause (b) of Section 2.11 of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
amending and restating such clause as follows:

“(b) Mandatory Prepayments. Except for Protective Advances permitted under
Section 2.04, in the event and on each Business Day, on which Borrower receives
written notice that (i) the total Exposure exceeds the Available Commitments or
(ii) the aggregate Adjusted Exposure exceeds the lesser of (x) the Available
Commitments and (y) the Borrowing Base, Borrower shall prepay (on the date of
receipt of such notice, if such notice is received by 10:00 a.m. on such day,
and by the next Business Day, if such notice is received after 10:00 a.m. on
such day) the Revolving Loans or Swingline Loans and/or reduce the LC Exposure,
in an aggregate amount equal to such excess by taking any of the following
actions as it shall determine at its sole discretion: (1) prepayment of
Revolving Loans or Swingline Loans or (2) deposit of cash in the LC Collateral
Account to Cash Collateralize any outstanding Letters of Credit in accordance
with Section 2.06(j).”

Section 1.8 Amendment to Section 2.12(b). Section 2.12(b) of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
inserting the following words before the period at the end of the first sentence
thereof:

“; provided that at any time that aggregate LC Exposure (giving effect to all
Collateralized LC Exposure at such time) exceeds $50,000,000, the participation
fee, solely for the portion of all Collateralized Letters of Credit at such time
that does not exceed the lesser of (i) the amount of cash collateral then on
deposit in the Designated LC Collateral Account, not to exceed the Cash
Collateral Cap at such time and (ii) an amount equal to the aggregate LC
Exposure at such time minus $50,000,000, shall accrue at the same Applicable
Margin used to determine the interest rate applicable to LIBOR Loans minus 1.00%
(subject to Section 2.13(c))”

 

8



--------------------------------------------------------------------------------

Section 1.9 Amendment to Section 2.13(c). Section 2.13(c) of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
deleting the words “Section 2.12(b)(i)” and replacing them with the words
“Section 2.12(b)”.

Section 1.10 Amendment to Section 2.18. Clause (b) of Section 2.18 of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
amending and restating such clause as follows:

“All proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing, if the Required Lenders direct that
such proceeds be applied to repayment and all proceeds of Collateral received by
the Administrative Agent after the Loans have become due and payable pursuant to
Article VII or on or after the Maturity Date, shall, in each case, be applied as
follows, first, to, ratably, pay any fees, indemnities, or expense
reimbursements then due to the Administrative Agent or any Issuing Bank from
Borrower (other than in connection with Banking Services) under the Loan
Documents; second, to pay interest due and payable in respect of any Revolving
Loans, Swingline Loans and any Protective Advances (to the extent made in
accordance with the terms herein), ratably; third, to pay the principal of the
Protective Advances (to the extent made in accordance with the terms herein);
fourth, to pay principal on the Loans (other than the Protective Advances) and
to prepay unreimbursed LC Disbursements, ratably and then in the amount
necessary to Cash Collateralize the LC Exposure, ratably; provided that the
amount of cash required to be deposited pursuant to this clause fourth shall be
reduced on a dollar for dollar basis by the amount of cash collateral then on
deposit in the Designated LC Collateral Account, not to exceed the Cash
Collateral Cap at such time; fifth, to pay any Banking Services Obligations then
due with respect to Banking Services to the extent they constitute Secured
Obligations; sixth, to the payment of any other Secured Obligation then due and
owing to the Administrative Agent or any Lender by Borrower; and seventh, to
Borrower or as Borrower shall direct and if Borrower was required to Cash
Collateralize any Letters of Credit as a result of the occurrence and
continuance of an Event of Default, after such Event of Default has been cured
or waived, all amounts in the LC Collateral Account shall be returned to
Borrower in accordance with the second to last sentence of Section 2.06(j).”

Section 1.11 Amendment to Section 2.21. Section 2.21 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating the last sentence of such section in its entirety as follows:

“Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of “Eligible Parts Inventory”
and vice versa, or reserves or criteria deducted in computing the cost or market
value of Eligible Parts Inventory or the Net Orderly Liquidation Value of
Eligible Parts Inventory and vice versa.”

Section 1.12 Amendment to Section 3.20. Section 3.20 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by inserting the phrase
“, subject to the terms of the Intercreditor Agreement (or any other
intercreditor agreement reasonably acceptable to the Administrative Agent)
solely with respect to Used Truck Collateral,” immediately before the words
“having priority over all other Liens on the Collateral “ where such words
appear in such section.

 

9



--------------------------------------------------------------------------------

Section 1.13 Amendment to Section 3.22. Section 3.22 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 3.22 Reserved.”

Section 1.14 Amendment to Section 4.02. Section 4.02 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (a) of Section 4.02 of the Credit Agreement is hereby amended by
amending and restating such clause in its entirety as follows:

“the Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 or, in the case of the issuance of
a Letter of Credit, the applicable Issuing Bank and the Administrative Agent
shall have received a notice requesting the issuance amendment, renewal or
extension of such Letter of Credit as required by Section 2.06(b), and such
Borrowing Request or such notice shall include or be accompanied by a
certification that, both immediately before and immediately after giving effect
to such Borrowing and/or the issuance, amendment (increasing the face amount
thereof), renewal or extension of such Letter of Credit, (i) (A) Exposure shall
not exceed the Available Commitments and (B) Adjusted Exposure shall not exceed
the lesser of (I) the Available Commitments and (II) the Borrowing Base (based
on the most recently reported Borrowing Base calculation), together with
reasonably detailed calculations of the same, and (ii) such Borrowing or
issuance, amendment, renewal, or extension (and the incurrence or existence of
the Liens created pursuant to the Loan Documents) is permitted under all
material Debt of Borrower (including (A) the 2009 Senior Note Indenture, (B) the
2009 Senior Subordinated Convertible Note Indenture, (C) the Recovery Zone Bonds
Loan Agreements, (D) the Term Loan Agreement and (E) any other material Debt for
Borrowed Money of or binding upon Borrower or its properties) and that no
default or event of default thereunder would arise as a result of such Borrowing
or issuance;”

(b) Clause (c) of Section 4.02 of the Credit Agreement is hereby amended by
amending and restating such clause in its entirety as follows:

“on the Closing Date and immediately before and immediately after giving effect
to any Borrowing and/or the issuance, amendment (increasing the face amount
thereof), renewal or extension of any Letter of Credit (i) Exposure shall not
exceed the Available Commitments, (ii) Adjusted Excess Availability shall not be
less than zero and (iii) U.S. Liquidity shall be greater than $250 million;”

Section 1.15 Amendment to Section 5.01. Section 5.01 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (a) of Section 5.01 of the Credit Agreement is hereby amended by
deleting the following proviso at the end of such clause:

“; provided, that such certificate shall also include a specific certification
that Borrower is not engaged in the business of leasing trucks.”

 

10



--------------------------------------------------------------------------------

(b) Clause (b) of Section 5.01 of the Credit Agreement is hereby amended by
deleting the following proviso immediately prior to the final proviso at the end
of such clause:

“; provided, that such certificate shall also include (x) a specific
certification that Borrower is not engaged in the business of leasing trucks and
(y) if Borrower obtains knowledge that the component of Borrower’s business
which constitutes the “business of leasing trucks” exceeds 5% of Borrower’s
aggregate revenues for such quarterly period, notice of such event”

(c) Clause (c) of Section 5.01 of the Credit Agreement is hereby amended by
amending and restating subclauses (i), (ii) and (iii) of such clause in their
entirety as follows:

“(i) Parts Inventory reports by category and location, together with a
reconciliation to the corresponding Borrowing Base Certificate, (ii) a
reasonably detailed calculation of Eligible Parts Inventory, (iii) a
reconciliation of Borrower’s Parts Inventory between the amounts shown in
Borrower’s ledger balance and any Parts Inventory reports delivered pursuant to
clause (i) above and”

(d) Clause (c) of Section 5.01 of the Credit Agreement is hereby amended by
inserting the word “Adjusted” immediately before the words “Excess Availability”
where such words appear in such clause (c).

(e) Clause (e) of Section 5.01 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(e) Reserved.”

Section 1.16 Amendment to Section 5.02. Section 5.02 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by inserting the word
“Parts” immediately before the word “Collateral” where such word appears in
Section 5.02(c) and Section 5.02(g).

Section 1.17 Amendment to Section 5.05. Section 5.05 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by inserting the word
“Parts” immediately before the word “Collateral” where such word appears in such
section.

Section 1.18 Amendment to Section 5.06(b). Section 5.06(b) of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
inserting the word “Adjusted” immediately before the words “Excess Availability”
where such words appear in Section 5.06(b).

Section 1.19 Amendment to Section 5.11. Section 5.11 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 5.11 Establishment and Utilization of the Collection Account and the
Used Truck Collection Accounts.

(a) No later than the Second Amendment Effective Date (or such later time as the
Administrative Agent shall agree in its sole discretion), (i) Borrower shall
have established concentration accounts for Borrower (the “Collection Account”)
into which (to the extent required under Section 4.5 of the Security Agreement,
and except for inadvertent errors) all cash proceeds received from any sale,
disposition or collection of

 

11



--------------------------------------------------------------------------------

any Collateral (including, without limitation, proceeds of Collateral received
in connection with a Permitted Receivables Financing or a Master Intercompany
Agreement, but excluding, on and after the Used Truck Financing Date, proceeds
of Collateral solely to the extent received in connection with a Master
Intercompany Agreement and that are identifiable proceeds of the sale or
disposition of Used Truck Collateral) other than, on and after the Used Truck
Financing Date, Used Truck Collateral, shall be deposited within (x) two
Business Days of Borrower’s receipt thereof in the case of payments made under
any such Permitted Receivables Financing or any such Master Intercompany
Agreement and (y) three Business Days of Borrower’s receipt thereof in the case
of any other payments and (ii) Borrower shall deliver with respect to the
Collection Account, an account control agreement and other documentation
providing for springing control by the Administrative Agent, all reasonably
acceptable to the Administrative Agent. After the establishment of the
Collection Account but prior to the Used Truck Financing Date, except for
inadvertent errors, no other funds or proceeds from any property of Borrower
other than cash proceeds received from the sale, disposition or collection of
any Collateral required to be deposited in the Collection Account under
Section 4.5 of the Security Agreement shall be deposited to or maintained in the
Collection Account and, except for inadvertent errors, cash proceeds from any
sale, disposition or collection of Collateral may not be commingled with any
other funds of Borrower. After the Used Truck Financing Date, except for
inadvertent errors, no other funds or proceeds from any property of Borrower
other than cash proceeds received from the sale, disposition or collection of
any Collateral (other than identifiable proceeds received from the sale,
disposition or collection of Used Truck Collateral) required to be deposited in
the Collection Account under Section 4.5 of the Security Agreement shall be
deposited to or maintained in the Collection Account and, except for inadvertent
errors, cash proceeds from any sale, disposition or collection of Parts
Collateral shall not be commingled with any Used Truck Collateral or any other
funds of Borrower.

(b) Subject to the terms of the Intercreditor Agreement, no later than the date
that Borrower closes any financing secured by all or any portion of the Used
Truck Collateral pursuant to a Master Intercompany Agreement and executes and
delivers the Intercreditor Agreement (the “Used Truck Financing Date”) (or such
later time as the Administrative Agent shall agree in its sole discretion),
(i) Borrower shall have established concentration accounts for Borrower (the
“Used Truck Collection Accounts”) into which (to the extent required under
Section 4.5 of the Security Agreement, and except for inadvertent errors) all
cash proceeds received from any sale, disposition or collection of any Used
Truck Collateral shall be deposited within (x) two Business Days of Borrower’s
receipt thereof in the case of payments made under any Permitted Receivables
Financing or any Master Intercompany Agreement and (y) three Business Days of
Borrower’s receipt thereof in the case of any other payments and (ii) Borrower
shall deliver with respect to each Used Truck Collection Account, an account
control agreement and other documentation providing for springing control by the
Used Truck Lender (as defined in the Intercreditor Agreement) and, following the
Discharge of Used Truck Financing Obligations (as defined in the Intercreditor
Agreement), the Administrative Agent, all reasonably acceptable to the
Administrative Agent; provided that, prior to the Discharge of Used Truck
Financing Obligations, the Administrative Agent shall have no right to issue any
instructions or entitlement orders to the account bank or securities
intermediary with respect to any funds or financial assets on deposit in or
credited to any Used Truck Collection Account. Subject to the terms of the
Intercreditor Agreement, after the establishment of the Used Truck Collection
Accounts, except for inadvertent errors, no other funds or proceeds from any
property of Borrower other than cash proceeds received

 

12



--------------------------------------------------------------------------------

from the sale, disposition or collection of any Used Truck Collateral required
to be deposited in any Used Truck Collection Account under Section 4.5 of the
Security Agreement shall be deposited to or maintained in the Used Truck
Collection Accounts and, except for inadvertent errors, cash proceeds from any
sale, disposition or collection of Used Truck Collateral shall not be commingled
with any Parts Collateral or any other funds of Borrower.

(c) Subject to the terms of the Intercreditor Agreement (solely with respect to
the Used Truck Collateral and the Used Truck Collection Accounts), Borrower
hereby agrees that, if an Event of Default has occurred and is continuing, the
Administrative Agent will have exclusive dominion over the Collection Account
(and (x) prior to the Used Truck Financing Date or (y) following the Discharge
of Used Truck Financing Obligations, the Used Truck Collection Accounts) until
all Events of Default have been cured or waived; provided that if such Event of
Default resulted from the aggregate Adjusted Exposure exceeding the Borrowing
Base or aggregate Exposure exceeding the Commitments, such cure or waiver shall
be required to be in effect for at least 30 consecutive days unless the
overadvance giving rise thereto is refunded, repaid or prepaid by Borrower in
accordance with Section 2.11(b), in which case such cure or waiver shall be
effective at the time of such refund, repayment or prepayment. In the absence of
an Event of Default, Borrower will be entitled to direct the application of
funds in the Collection Account (and (x) prior to the Used Truck Financing Date
or (y) following the Discharge of Used Truck Financing Obligations, the Used
Truck Collection Accounts), including directing the Administrative Agent (or
other depository bank, if applicable) to apply funds to the repayment of the
outstanding Loans and other amounts payable under the Loan Documents and to
otherwise withdraw funds from the Collection Account (and (x) prior to the Used
Truck Financing Date or (y) following the Discharge of Used Truck Financing
Obligations, the Used Truck Collection Accounts). If an Event of Default has
occurred and is continuing, (i) the Administrative Agent shall have the right to
apply proceeds received into the Collection Account (and (x) prior to the Used
Truck Financing Date or (y) following the Discharge of Used Truck Financing
Obligations, the Used Truck Collection Accounts) to the outstanding Secured
Obligations as provided in Article V of the Security Agreement and (ii) Borrower
shall not be entitled to present items drawn on or otherwise to withdraw or
direct the dispositions of funds from the Collection Account (and (x) prior to
the Used Truck Financing Date or (y) following the Discharge of Used Truck
Financing Obligations, the Used Truck Collection Accounts) nor shall Borrower be
entitled to close the Collection Account (or (x) prior to the Used Truck
Financing Date or (y) following the Discharge of Used Truck Financing
Obligations, any Used Truck Collection Account) until all Secured Obligations
(other than contingent indemnification obligations or Banking Services
Obligations not then due and owing and Letters of Credit which are Cash
Collateralized or Backstopped in accordance with the terms herein) under this
Agreement are paid and performed in full. Notwithstanding any other agreements
Borrower may have with any Secured Party, the Administrative Agent shall be
entitled, during the continuance of any Event of Default, for purposes of this
Agreement to give instructions as to the withdrawal or disposition of funds from
time to time credited to any deposit account with the Administrative Agent (to
the extent constituting Parts Collateral (and (x) prior to the Used Truck
Financing Date or (y) following the Discharge of Used Truck Financing
Obligations, Used Truck Collateral)) or the Collection Account (and (x) prior to
the Used Truck Financing Date or (y) following the Discharge of Used Truck
Financing Obligations, the Used Truck Collection Accounts), or as to any other
matters relating to any of the forgoing without further consent of Borrower. The
Administrative Agent’s power under this Agreement to give

 

13



--------------------------------------------------------------------------------

instructions as to the withdrawal or disposition of any funds from time to time
credited to the Collection Account (and (x) prior to the Used Truck Financing
Date or (y) following the Discharge of Used Truck Financing Obligations, the
Used Truck Collection Accounts) or any other deposit account with the
Administrative Agent (to the extent constituting Parts Collateral (and (x) prior
to the Used Truck Financing Date or (y) following the Discharge of Used Truck
Financing Obligations, Used Truck Collateral)) or as to any other matters
relating to the foregoing includes, without limitation, during an Event of
Default, the power to give stop payment orders for any items being presented to
such accounts for payment. Notwithstanding the foregoing provisions of this
Section 5.11, irrespective of whether an Event of Default has occurred and is
continuing, if no Borrowings are outstanding hereunder and either no Letters of
Credit are outstanding hereunder or any Letters of Credit which may be
outstanding hereunder are Cash Collateralized by 103% (or, in the case of
Collateralized Letters of Credit, cash collateralized in accordance with
Section 2.06(n)), and so long as no Banking Services Obligations are then due
and owing which have not been repaid, Borrower shall be entitled to direct the
application of funds in the Collection Account and the Used Truck Collection
Accounts.

(d) Notwithstanding anything to the contrary contained herein or any other Loan
Documents, ordinary course adjustments and net settlements may be made to Parts
Receivables or Used Truck Receivables sold under a Receivables Financing or a
Master Intercompany Agreement in conformity with past practice; provided, with
respect to Parts Receivables, such adjustments arise directly from adjustments
made with respect to Parts Inventory or Parts Receivables.

(e) Notwithstanding anything to the contrary in this Section 5.11 or in the
Security Agreement, on and after the date that the Used Truck Collateral is
released and the Administrative Agent’s Lien over such collateral is terminated
in accordance with Section 9.18, Borrower shall be released from its obligation
to comply with Section 5.11(b) and, solely with respect to Used Truck Collateral
and the Used Truck Collection Accounts, Section 5.11(c) shall no longer apply
(but for the avoidance of doubt, Section 5.11(c) shall continue to apply in all
respects to all Parts Collateral and to the Collection Account). From and after
the date of such release, cash proceeds from any sale, disposition or collection
of Used Truck Collateral shall not be commingled with any Parts Collateral.”

Section 1.20 Amendment to Section 5.13. Section 5.13 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 5.13 Compliance with Borrowing Base. Borrower shall conduct any sales,
assignments, conveyances, transfers or other dispositions of Parts Inventory
other than in the ordinary course of business in such a manner so as to remain
in compliance with the Borrowing Base at all times. In addition, within five
Business Days following the consummation of any such transaction (or such longer
period as the Administrative Agent may agree) where the aggregate value of Parts
Inventory sold, assigned, conveyed, transferred or otherwise disposed of other
than in the ordinary course of business is greater than $5,000,000, Borrower
shall deliver to the Administrative Agent an updated Borrowing Base Certificate
reflecting such transaction.”

 

14



--------------------------------------------------------------------------------

Section 1.21 Amendment to Section 5.14. Section 5.14 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 5.14 Sales of Parts Inventory and Parts Receivables; Segregation of
Used Truck Collateral.

(a) All sales of Parts Inventory constituting Collateral shall be separately
invoiced by Borrower and, from and after the establishment of the Collection
Account in accordance with Section 5.11, all payments received in connection
therewith shall be segregated from all other cash and property of Borrower and
shall be deposited into the Collection Account in accordance with Section 5.11.
All sales of Parts Receivables shall be separately documented.

(b) Subject to Section 5.11, all payments received in connection with all sales
of Used Truck Collateral shall be segregated from all other cash and property of
Borrower and shall be deposited into a Used Truck Collection Account in
accordance with Section 5.11.”

Section 1.22 Amendment to Article V. Article V of the Credit Agreement is hereby
amended as of the Second Amendment Effective Date by deleting Section 5.16 in
its entirety.

Section 1.23 Amendment to Section 6.02. Section 6.02 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (d) of Section 6.02 of the Credit Agreement is hereby amended by
amending and restating in its entirety subclause (ii) of the last proviso of
such clause as follows:

“(ii) if any real property on which Parts Inventory is stored is mortgaged
pursuant to this clause (d) (other than any mortgage securing the Debt in
respect of the Term Loan Documents), Borrower shall use commercially reasonable
efforts to provide the Administrative Agent with a Collateral Access Agreement
(reasonably satisfactory to the Administrative Agent (provided, that, for the
avoidance of doubt, the Administrative Agent hereby acknowledges that all
Collateral Access Agreements delivered prior to the Second Amendment Effective
Date are reasonably satisfactory to the Administrative Agent and remain in full
force and effect under this Agreement)) pertaining to such mortgaged real
property;”

(b) Clause (l) of Section 6.02 of the Credit Agreement is hereby amended by
inserting the words “Used Truck Collateral or” after the words “other than”
where such words appear in such clause.

(c) Clause (o) of Section 6.02 of the Credit Agreement is hereby amended by
deleting the words “or Used Truck Inventory” after the words “Parts Inventory”
where such words appear in such clause.

 

15



--------------------------------------------------------------------------------

(d) Section 6.02 of the Credit Agreement is hereby amended by amending and
restating the last sentence of such section as follows:

“Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Parts Inventory of Borrower, any
other Parts Collateral, or to any Collection Account, any LC Collateral Account
or any Designated LC Collateral Account, other than those permitted under
clauses (a), (b), (c) and (f) of the definition of “Permitted Liens” and clause
(a), clause (g) and clause (l) of this Section 6.02 (but, in the case of clause
(g) of this Section 6.02, only to the extent such Liens arise by operation of
law).”

Section 1.24 Amendment to Section 6.03. Section 6.03 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 6.03 Change in Nature of Business. Make any material change in the
general nature of its business as carried on at the date hereof; provided, that
Borrower may enter into complementary, ancillary or supportive businesses.”

Section 1.25 Amendment to Section 6.04. Section 6.04 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 6.04 Mergers, Etc. Merge into or consolidate with any Person or permit
any Person to merge into it, except that as part of any acquisition permitted
under Section 6.06, any other Person may merge into or consolidate with
Borrower; provided, that (i) the lines of business of the Person to be merged
shall be substantially the same lines of business as the principal businesses of
Borrower or any Former Borrower in the ordinary course; and (ii) such Person
shall be a United States legal entity with assets domiciled in the United
States; provided, further, that (a) the parties to such merger or consolidation
shall, prior to such merger or consolidation, have taken such steps as may be
reasonably required by the Administrative Agent to ensure the continued
perfection of the Administrative Agent’s security interest in the Parts
Collateral following such merger or consolidation (as well as the perfection of
the Administrative Agent’s security interest in any assets previously owned by
the other party to such merger or consolidation otherwise constituting Parts
Collateral); and (b) following Borrower’s merger with any Person or such
Person’s consolidation into Borrower, any assets owned by such other Person
prior to such merger or consolidation shall undergo field exams and an audit by
the Administrative Agent or its designee prior to such additional assets being
included in the calculation of the Borrowing Base; provided that if the value of
such additional assets is less than or equal to 5% of the Commitments, such
additional assets may be included in the calculation of the Borrowing Base
without any additional field exam, audit or appraisal at the Administrative
Agent’s discretion; provided, further that in each case, immediately before and
after giving effect thereto, no Event of Default shall have occurred and be
continuing.”

Section 1.26 Amendment to Section 6.05. Section 6.05 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (a) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(a) sales, transfers or other dispositions of Inventory in the ordinary course
of its business, in compliance with the terms of the Loan Documents, and the
granting of any option or other right to purchase, lease or otherwise acquire
Inventory in the ordinary course of its business and in compliance with the
terms of the Loan Documents;”

 

16



--------------------------------------------------------------------------------

(b) Clause (c) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(c) sales, transfers or other dispositions of assets other than Parts
Collateral (or the grant of any option or other right to purchase, lease or
otherwise acquire such assets) by Borrower to any Former Borrower;”

(c) Clause (d) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(d) sales, transfers or other dispositions of assets other than Parts
Collateral for consideration consisting of at least 75% cash and for fair
value;”

(d) Clause (l) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(l) any sale, transfer or other disposition of assets (other than Parts
Receivables and MIA Receivables) or shares of Equity Interests of a Subsidiary
having a fair market value not in excess of $10,000,000 in any Fiscal Year;”

(e) Clause (n) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(n) so long as the Ratings Condition and the Payment Condition are satisfied
after giving pro forma effect thereto, sales, transfers and other dispositions
of assets other than Parts Collateral; and”

(f) Clause (o) of Section 6.05 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(o) consignments of Used Truck Inventory in the ordinary course of business;”

(g) Section 6.05 of the Credit Agreement is hereby amended by deleting clauses
(p) therefrom; and

(h) Section 6.05 is hereby amended by amending and restating in its entirety the
first proviso of the last paragraph of such section as follows:

“provided, that any and all net cash proceeds from any sales, transfers, leases
and other dispositions of Collateral permitted hereby, which sales, transfers,
leases or dispositions of Collateral shall reduce Adjusted Excess Availability
to less than zero, shall, on the date of receipt of payment for such sales,
transfers, leases or dispositions by Borrower, be applied to the repayment of
outstanding amounts under and in accordance with Section 2.10(b);”

(i) Section 6.05 is hereby amended by amending and restating in its entirety the
last proviso of the last paragraph of such section as follows:

“and provided, further that any sale, transfer or other disposition of Parts
Inventory (x) shall be for cash or made on customary trade terms or (y) shall
constitute “help out” sales to Borrower’s manufacturing businesses, Navistar
International or any of Navistar International’s other Subsidiaries consistent
with past practices.”

 

17



--------------------------------------------------------------------------------

Section 1.27 Amendment to Section 6.06. Section 6.06 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by as follows:

(a) Clause (a) of Section 6.06 of the Credit Agreement is hereby amended by
inserting the word “Parts” immediately before the word “Collateral” where such
word appears in such clause.

(b) Clause (e) of Section 6.06 of the Credit Agreement is hereby amended by
amending and restating subclause (v) of such clause in its entirety as follows:

“(v) [Reserved]; and”

(c) Clause (e) of Section 6.06 of the Credit Agreement is hereby amended by
deleting the words “and Used Truck Inventory, as applicable,” after the words
“Parts Inventory” where such words appear in subclause (vi)(A) of such clause.

(d) Clause (l) of Section 6.06 of the Credit Agreement is hereby amended by
inserting the word “Adjusted” immediately before the words “Excess Availability”
where such words appear in such clause (l).

(e) Clause (r) of Section 6.06 of the Credit Agreement is hereby amended by
inserting the word “Parts” immediately before the word “Collateral” where such
word appears in such clause.

Section 1.28 Amendment to Section 6.09(i). Section 6.09(i) of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
inserting the word “Adjusted” immediately before the words “Excess Availability”
where such words appear in Section 6.09(i).

Section 1.29 Amendment to Section 6.12. Section 6.12 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (a) of Section 6.12 of the Credit Agreement is hereby amended by
inserting the word “Parts” immediately before the word “Collateral” where such
word appears in such clause.

(b) Clause (g) of Section 6.12 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(g) transactions under the Term Loan Documents; provided, that all sales of
Parts Inventory by Borrower to any Former Borrower permitted under Section 6.05
shall be on terms (including price and credit terms) no less favorable to
Borrower than Borrower would obtain in a comparable arms’-length with a Person
not an Affiliate, and”

(c) Section 6.12 of the Credit Agreement is hereby amended by deleting the words
“; and (i) the one-time sale of Parts Inventory to Navistar Defense, LLC
permitted by Section 6.05(p).”

 

18



--------------------------------------------------------------------------------

Section 1.30 Amendment to Section 7.01. Section 7.01 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (e) of Section 7.01 of the Credit Agreement is hereby amended by
inserting the word “Parts” immediately before the words “Collateral purported”
where such words appear in such clause.

(b) Section 7.01 of the Credit Agreement is hereby amended by deleting the words
“provided, however” in the last paragraph thereof and replacing such words with
the following:

“provided that the amount of cash required to be deposited pursuant to
clause (iii) shall be reduced on a dollar for dollar basis by the amount of cash
collateral then on deposit in the Designated LC Collateral Account, not to
exceed the Cash Collateral Cap at such time; provided, further”

Section 1.31 Amendment to Section 8.01. Clause (a) of Section 8.01 of the Credit
Agreement is hereby amended as of the Second Amendment Effective Date by
amending and restating the last sentence of such section in its entirety as
follows:

“The Administrative Agent alone shall be authorized to determine whether any
Parts Inventory constitutes Eligible Parts Inventory, whether to impose or
release any reserve or whether any conditions to funding or to issuance of a
Letter of Credit have been satisfied in accordance with the terms of the Loan
Documents, which determinations and judgments, if exercised in good faith, shall
exonerate the Administrative Agent from liability to any Lender or other Person
for any error in judgment.”

Section 1.32 Amendment to Section 9.18. Section 9.18 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 9.18 Release of Used Truck Collateral. Notwithstanding anything in this
Agreement or in any other Loan Document to the contrary, at any time after
either (a) Indebtedness permitted under Section 6.01(s) that is or would be
secured by a Lien attaching to the Used Truck Collateral but for the existence
of the Loan Documents and the security interest in the Used Truck Collateral
granted to the Administrative Agent thereunder or (b) Indebtedness permitted
under Section 6.01(k) secured by a Lien attaching to the Used Truck Collateral,
in each case shall have been terminated, released and paid in full in cash
(other than contingent indemnification obligations with respect thereto for
which no claim has been made as of the date of such termination, release and
full payment), Borrower may request in writing that the Liens in favor of the
Administrative Agent attaching to the Used Truck Collateral be terminated and
released, which request shall include a certification by a Financial Officer of
Borrower that (i) immediately before and after giving effect to the termination
and release of the Administrative Agent’s Lien on the Used Truck Collateral, no
Default or Event of Default shall have occurred and be continuing and (ii) prior
to the termination and release of the Administrative Agent’s Lien on the Used
Truck Collateral, the Indebtedness described in clause (a) or clause (b) above,
as applicable, shall have been terminated, released and paid in full in cash
(other than contingent indemnification obligations with respect thereto for
which no claim has been made as of the date of such termination, release and
full payment). Upon the Administrative Agent’s receipt of a request and
certification complying with the immediately preceding sentence, the
Administrative

 

19



--------------------------------------------------------------------------------

Agent shall promptly terminate and release its security interest in the Used
Truck Collateral in accordance with Section 7.15 of the Security Agreement. Any
such release shall not in any manner discharge, affect or impair the Obligations
or any Liens (other than those attaching to the Used Truck Collateral that are
expressly being released) upon (or obligations of Borrower in respect of) all
interests retained by Borrower, including the proceeds of any sale, all of which
shall continue to constitute part of the Collateral to the extent required by
the provisions of the Loan Documents.”

Section 1.33 Amendment to Section 9.19. Section 9.19 of the Credit Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 9.19 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, at any time that the Intercreditor Agreement is effective, the
priority of the Liens granted to the Administrative Agent under the Security
Agreement shall be subject to the provisions of the Intercreditor Agreement. At
any time that the Intercreditor Agreement is effective, in the event of any
conflict between the terms of the Intercreditor Agreement and the terms of this
Agreement or any other Loan Document with respect to the priority of any Liens
granted to the Administrative Agent or the relative rights of the Used Truck
Lender (as defined in the Intercreditor Agreement) and the Administrative Agent,
the terms of the Intercreditor Agreement shall govern and control.”

Section 1.34 Amendment to Exhibits. The Exhibits to the Credit Agreement are
hereby amended as of the Second Amendment Effective Date as follows:

(a) Exhibit C to the Credit Agreement is hereby amended by amending and
restating such exhibit in its entirety as set forth on Annex A hereto.

(b) Exhibit D to the Credit Agreement is hereby amended by deleting clauses 2(f)
and 2(g), and schedules 2(f) and 2(g) therefrom.

(c) Exhibit E to the Credit Agreement is hereby amended by amending and
restating such exhibit in its entirety as set forth on Annex B hereto.

ARTICLE II

AMENDMENT TO SECURITY AGREEMENT

Section 2.1 Amendment to Section 3.3. Section 3.3 of the Security Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (b) of Section 3.3 of the Security Agreement is hereby amended by
amending and restating subclause (i) of such clause in its entirety as follows:

“(i) all Accounts constituting Receivables (other than Used Truck Collateral)
represent bona fide sales of Parts Inventory or rendering of services to Account
Debtors in the ordinary course of the Grantor’s business and, unless the
procedures set forth in Section 4.1(c)(ii) have been complied with, are not
evidenced by a judgment, Instrument or Chattel Paper;”

 

20



--------------------------------------------------------------------------------

(b) Clause (c) of Section 3.3 of the Security Agreement is hereby amended by
amending and restating such clause in its entirety as follows:

“(c) From and after the date the Collection Account is established in accordance
with Section 5.11 of the Credit Agreement, no payments have been or shall be
made on any Accounts arising from the sale of Parts Inventory except payments
delivered to the Collection Account in accordance with Section 5.11 of the
Credit Agreement and subject to any exceptions set forth in Section 5.11 of the
Credit Agreement (other than payments as a result of inadvertent mistakes).”

Section 2.2 Amendment to Section 3.4. Section 3.4 of the Security Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 3.4 Parts Inventory. With respect to any Parts Inventory scheduled or
listed on the most recent Collateral Report as of the date of such Collateral
Report, except as disclosed therein and otherwise permitted under Section 5.15
of the Credit Agreement: (a) no such Collateral consisting of Parts intended to
be sold by Grantor in its aftermarket parts services business is now, or shall
at any time or times hereafter be stored at any other location other than a
Designated Parts Location, (b) Grantor has good title to such Parts Inventory,
and such Parts Inventory is not subject to any Lien or security interest or
document whatsoever except for the Lien granted to the Administrative Agent, for
the benefit of the Secured Parties, and except for other Liens permitted under
Section 4.1(e), (c) such Parts Inventory is Eligible Parts Inventory, (d) such
Parts Inventory which contains or bears any Intellectual Property rights
licensed to Grantor by any Person is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties
that would, upon sale or other disposition of such Parts Inventory by the
Administrative Agent in accordance with the terms hereof (i) infringe the rights
of such licensor, (ii) violate any contract with such licensor, or (iii) cause
the Administrative Agent to incur any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Parts Inventory
under the current licensing agreement relating thereto and (e) the sale or other
disposition of such Parts Inventory (other than Parts Inventory that is not
material) by the Administrative Agent following the occurrence and during the
continuance of an Event of Default shall not require the consent of any Person
and shall not constitute a breach or default under any contract or agreement to
which such Parts Inventory is subject.”

Section 2.3 Amendment to Section 4.1. Section 4.1 of the Security Agreement is
hereby amended as of the Second Amendment Effective Date as follows:

(a) Clause (c)(ii) of Section 4.1 of the Security Agreement is hereby amended by
(i) deleting the words “Used Truck Inventory, “ after the words “Parts
Inventory,” where such words appear in such clause, (ii) inserting the word
“and” at the end of subclause (2) of such clause and (iii) deleting subclause
(4).

(b) Clause (d) of Section 4.1 of the Security Agreement is hereby amended and
restated in its entirety as follows:

“(d) Disposition of Collateral. Grantor will not sell, lease, transfer or
otherwise dispose of the Collateral except for sales, leases, transfers and
other dispositions of Parts Inventory and Used Truck Inventory in the ordinary
course of business or sales, transfers or other dispositions and other sales,
leases, transfers and other dispositions permitted under Section 6.05 of the
Credit Agreement.”

 

21



--------------------------------------------------------------------------------

(c) Clause (h) of Section 4.1 of the Security Agreement is hereby amended and
restated in its entirety as follows:

“(h) Except as otherwise permitted under Section 5.15 of the Credit Agreement,
(1) Grantor will not maintain any Collateral consisting of Parts intended to be
sold by Grantor in its aftermarket parts services business other than at (a) a
parts distribution center owned or leased by Grantor identified on Part 1 of
Schedule 4.1(h) hereof, (b) a storage facility of Grantor identified on Part 2
of Schedule 4.1(h) hereof, (c) third party processor or logistics provider
locations identified on Part 3 of Schedule 4.1(h) hereof, in each case as such
Schedule may be amended from time to time in accordance with the next succeeding
sentence to include parts distribution centers owned or leased by Grantor,
storage facilities of Grantor or third party processors or logistics provider
locations, in each case located in the United States, as the case may be (such
locations, collectively, the “Designated Parts Locations”) and (2) except as
permitted by the Used Truck Lender (as defined in the Intercreditor Agreement)
prior to the Discharge of Used Truck Financing Obligations (as defined in the
Intercreditor Agreement), Grantor will not maintain any Collateral consisting of
Used Truck Inventory at any location other than those locations listed on Part 4
of Schedule 4.1(h) hereof, as such Schedule may be amended from time to time in
accordance with the next succeeding sentence to include additional locations, in
each case located in the United States, as the case may be (such locations,
collectively, the “Designated Used Truck Locations”). Grantor will not maintain
at any parts distribution center owned or leased by Grantor which constitutes a
Designated Parts Location (x) any Inventory of any other Person or (y) any
Inventory constituting Term Loan Collateral of Grantor (other than Parts
intended to be sold by Grantor in its aftermarket parts services business and
Term Loan Collateral that is immaterial in view of the Inventory of the Grantor
otherwise held at such location). Schedule 4.1(h) may be amended by Grantor
providing 10 days’ (or such shorter period as agreed by the Administrative
Agent) prior written notice to Administrative Agent designating any such new
location as a “Designated Parts Location” or a “Designated Used Truck Location”,
as applicable, and in the case of a new Designated Parts Location, certifying,
by delivery of a certificate substantially in the form of Exhibit E, that (i) if
such Designated Parts Location is a parts distribution center owned or leased by
Grantor, no Inventory (other than Parts intended to be sold by Grantor in its
aftermarket parts services business and Term Loan Collateral that is immaterial
in view of the Inventory of the Grantor otherwise held at such location) will be
maintained at such location and (ii) a notice of the new Designated Parts
Location and a certification of the matters set forth in clause (i) above have
been delivered (or are being contemporaneously delivered) to the Term
Representative.”

Section 2.4 Amendment to Section 4.3. Section 4.3 of the Security Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 4.3 Parts Inventory Count; Parts Inventory Reporting System. Grantor
shall continue to conduct all cycle counts consistent with past practices or
other inventory control measures reasonably acceptable to the Administrative
Agent, and shall supply the Administrative Agent with mutually acceptable
reports providing reasonable detail of the results of such counts,
reconciliations related thereto and other reports on a monthly basis,

 

22



--------------------------------------------------------------------------------

under procedures to be mutually agreed by the Administrative Agent and Grantor,
provided that the Administrative Agent agrees that any inventory count measure
consistent with industry practice is acceptable. Grantor will maintain a
perpetual inventory reporting system at all times.”

Section 2.5 Amendment to Section 4.5. Section 4.5 of the Security Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 4.5 Pledged Accounts. After establishment of the Collection Account, or
such time as the Collection Account is required to be established pursuant to
the Credit Agreement and subject to Section 5.11 of the Credit Agreement,
Grantor will not, and will not permit, any (A) insurance proceeds constituting
Collateral (other than, on and after the Used Truck Financing Date, Used Truck
Collateral), (B) any cash or Cash Equivalents constituting Proceeds of any sale
or other disposition of any Parts Inventory and (C) Proceeds of the assets of
the Grantor referred to in clauses (a)(ii) and (a)(iii) of Article II of this
Agreement (other than, on and after the Used Truck Financing Date, Used Truck
Collateral) to be deposited into any Deposit Account or Securities Account other
than a Pledged Account that is not a Used Truck Collection Account (other than
payments as a result of inadvertent mistakes). Subject to the terms of the
Intercreditor Agreement, after establishment of the Used Truck Collection
Accounts, or such time as the Used Truck Collection Accounts are required to be
established pursuant to the Credit Agreement and subject to Section 5.11 of the
Credit Agreement, Grantor will not, and will not permit, any (A) insurance
proceeds constituting Used Truck Collateral, (B) any cash or Cash Equivalents
constituting Proceeds of any sale or other disposition of any Used Truck
Inventory and (C) Proceeds of the assets of the Grantor referred to in clauses
(a)(ii) and (a)(iii) of Article II of this Agreement, in each case constituting
Used Truck Collateral, to be deposited into any Deposit Account or Securities
Account other than a Used Truck Collection Account (other than payments as a
result of inadvertent mistakes).”

Section 2.6 Amendment to Section 4.8. Section 4.8 of the Security Agreement is
hereby amended as of the Second Amendment Effective Date by amending and
restating such section in its entirety as follows:

“Section 4.8 Collateral Access Agreement and Certain Payments. If Grantor leases
any warehouse or distribution facility after the First Amendment Effective Date,
Grantor shall use commercially reasonable efforts to promptly obtain a
Collateral Access Agreement for such leased warehouse or distribution facility
with respect to the locations with an aggregate value in excess of $1,000,000 of
Parts Inventory. Except as would not reasonably be expected to have a Material
Adverse Effect, Grantor shall perform its obligations under all leases and other
agreements with respect to any such leased location or third-party warehouse
where any Parts Collateral is located.”

Section 2.7 Amendment to Article VII. Article VII of the Security Agreement is
hereby amended as of the Second Amendment Effective Date by adding the following
Section 7.23 to the end of such Article:

“Section 7.23 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, at any time that the Intercreditor Agreement is effective, the
priority of the Liens granted to the Administrative Agent under this Agreement
shall be subject to the

 

23



--------------------------------------------------------------------------------

provisions of the Intercreditor Agreement. At any time that the Intercreditor
Agreement is effective, in the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement or any other Collateral
Document with respect to the priority of any Liens granted to the Administrative
Agent or the relative rights of the Used Truck Lender (as defined in the
Intercreditor Agreement) and the Administrative Agent, the terms of the
Intercreditor Agreement shall govern and control.”

ARTICLE III

POST-CLOSING COVENANT

Section 3.1 Intercreditor Agreement. On or prior to the date that Borrower
closes any financing secured by all or any portion of the Used Truck Collateral
pursuant to a Master Intercompany Agreement, Borrower shall deliver to the
Administrative Agent an intercreditor agreement substantially in the form of
Annex C hereto (the “Intercreditor Agreement”), duly executed by Borrower,
Navistar Financial Corporation and the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Amendment shall become effective on the date (the “Second Amendment
Effective Date”) each of the following conditions precedent have been satisfied
(or waived in accordance with Section 9.02 of the Credit Agreement):

Section 4.1 Amendment. Borrower, the Lenders and the Administrative Agent have
each delivered a duly executed counterpart of this Amendment to the
Administrative Agent.

Section 4.2 Absence of Default. No Default or Event of Default shall have
occurred and be continuing on the Second Amendment Effective Date.

Section 4.3 Representations and Warranties. The representations and warranties
of Borrower in the Loan Documents shall be true and correct in all material
respects as of the Second Amendment Effective Date, except for representations
and warranties that expressly related to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date.

Section 4.4 Closing Certificate. The Administrative Agent shall have received a
certificate, dated the Second Amendment Effective Date and executed by a duly
authorized officer of Borrower certifying as to the matters set forth in
Sections 4.2 and 4.3.

Section 4.5 Secretary’s Certificate; Certified Certificate of Incorporation;
Good Standing Certificates. The Administrative Agent shall have received:

(a) a certificate of Borrower, dated the Second Amendment Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify as to
the attached resolutions of its Board of Directors authorizing the execution,
delivery and performance of this Amendment and the other Loan Documents and
certificates to which it is a party that are required to be executed and
delivered as of the Second Amendment Effective Date, (B) identify by name and
title and bear the signatures of the officers of Borrower authorized to sign
this Amendment and such other Loan Documents, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of Borrower certified by the relevant authority of the jurisdiction
of organization of Borrower (which certification shall confirm the payment of
all franchise taxes) and a true and correct copy of its by-laws; and

 

24



--------------------------------------------------------------------------------

(b) a copy of a certificate of the Secretary of State of the jurisdiction of
incorporation of Borrower, dated reasonably near the Second Amendment Effective
Date, which shall certify Borrower is duly incorporated and in good standing or
presently subsisting under the laws of the jurisdiction of its incorporation or
formation.

Section 4.6 Fees and Expenses.

(a) Borrower shall pay to the Administrative Agent, for the account of each
Lender (including Bank of America) who provides a counterpart of this Amendment
to the Administrative Agent by 5:00 p.m., New York time, on July 3, 2014, a
total fee (the “Amendment Fee”) equal to 0.10% of the aggregate principal amount
of such Lender’s Commitment as of the date hereof. The Amendment Fee shall be
earned, due and payable in full on the Second Amendment Effective Date.

(b) Borrower shall have paid all other invoiced, reasonable fees and
out-of-pocket expenses to be paid to the Administrative Agent in accordance with
the terms of the Loan Agreement that are earned, due and payable on the Second
Amendment Effective Date.

ARTICLE V

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 5.1 Representations and Warranties. To induce the Administrative Agent
to enter into this Amendment, Borrower represents and warrants that:

(a) Organization. Borrower (a) is a corporation duly organized, validly existing
and in good standing (to the extent applicable) under the laws of the
jurisdiction of its formation, (b) is duly qualified and in good standing as a
foreign corporation or company in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed except where the failure to so qualify or be licensed
would not be reasonably likely to have a Material Adverse Effect, and (c) has
all requisite corporate power and authority to enter into this Amendment.

(b) Powers. The execution, delivery and performance by Borrower of this
Amendment is within Borrower’s corporate powers, have been duly authorized by
all necessary corporate action.

(c) Due Execution. This Amendment has been duly executed and delivered by
Borrower. This Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

25



--------------------------------------------------------------------------------

ARTICLE VI

MISCELLANEOUS

Section 6.1 Effect of Amendment.

(a) On and after the date hereof, each reference in the Credit Agreement or the
Security Agreement to “hereunder”, “hereof” or words of like import referring to
the Credit Agreement or the Security Agreement, and each reference in the other
transaction documents to the “Credit Agreement”, “Security Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement or the Security Agreement, shall mean and be a reference to the Credit
Agreement or the Security Agreement, as applicable, as modified by this
Amendment. This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.

(b) The Credit Agreement and the Security Agreement, as specifically amended by
this Amendment, and each of the other Loan Documents are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed. Without limiting the generality of the foregoing, the Collateral
Documents, all of the Collateral described therein, and all of the Liens on the
Collateral granted therein, in each case do and shall continue to secure the
payment of all Secured Obligations of the Borrower under the Loan Documents, in
each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

Section 6.2 Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Article IV, this Amendment shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Amendment by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 6.3 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE.

(a) GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Amendment or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Amendment or any other Loan Document against Borrower or its properties in
the courts of any jurisdiction.

 

26



--------------------------------------------------------------------------------

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Amendment or any other Loan Document in any
court referred to in paragraph (b) of this Section 6.3. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) To the extent permitted by law, each party to this Amendment hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 9.01 of the Credit Agreement. Nothing in this Amendment or any other
Loan Document will affect the right of any party to this Amendment to serve
process in any other manner permitted by law.

Section 6.4 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 6.4.

Section 6.5 Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

Section 6.6 Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable, documented out-of-pocket expenses
incurred in connection with this Amendment, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent.

Section 6.7 Intercreditor Agreement; Release of Used Truck Collateral. Each
Lender (a) authorizes and directs the Administrative Agent to enter into the
Intercreditor Agreement, (b) acknowledges the terms of the amendment to
Section 9.18 of the Credit Agreement and authorizes and directs the
Administrative Agent to release its security interest in the Used Truck
Collateral in accordance with the terms of the amendment to Section 9.18 of the
Credit Agreement and (c) acknowledges the terms of Section 7 of the
Intercreditor Agreement and authorizes and directs the Administrative Agent to
enter into an amendment or amendments to the Intercreditor Agreement as
described therein without further consent of such Lender.

[Remainder of this page is intentionally left blank.]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: NAVISTAR, INC.

By:

 

/s/ Jim Moran

Name: Jim Moran

Title: SVP & Treasure

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Administrative Agent By:  

/s/ Thomas J. Brennan

  Name: Thomas J. Brennan   Title: Senior Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender and as Issuing Bank By:  

/s/ Thomas J. Brennan

  Name: Thomas J. Brennan   Title: Senior Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Lender By:  

/s/ David Klages

  Name: David Klages   Title: Senior Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Richard W. Duker

  Name: Richard W. Duker   Title: Managing Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN

ISLANDS BRANCH,

as Lender By:  

/s/ Michael Spaight

  Name: Michael Spaight   Title: Authorized Signatory By:  

/s/ Vipul Dhadda

  Name: Vipul Dhadda   Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

SIEMENS FINANCIAL SERVICES, INC., as Lender By:  

/s/ James Tregillies

  Name: James Tregillies   Title: Vice President By:  

/s/ Paul Ramseur

  Name: Paul Ramseur   Title: Vice President/Head of Risk Mgt.

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Michelle Latzoni

  Name: Michelle Latzoni   Title: Authorized Signatory

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

Annex A

EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

[See attached.]



--------------------------------------------------------------------------------

Borrowing Certificate

 

Navistar, Inc.

Report #:      Report Date:

               Parts                    Grand        
Total

Gross (per perpetuals) (in $000’s)

     

Ineligible

        

 

  

 

Eligible Inventory

     

Advance Rate (lesser of 65% or 85% NOLV)

        

 

  

 

Gross Available

     

Gross-After Category Limits

     

Less:

     

Reserve for A/P Contra

     

Rent Reserve (3 mo’s)

           

 

Subtotal Reserves (Limited to $3.75MM)

     

Availability before Line Limit

     

Suppressed Availability

           

 

Availability Net of Suppressed

     

Less: Reserves in Excess of $3.75MM

           

 

Less: Liquidity Block

     

Net Availability

     

Less: Total Revolving Loan Balance

     

Less: Letters of Credit

     

Plus - Amount in Designated LC Collateral Account (not to exceed $40MM)

     

Adjusted Excess Availability

     

Appraised NOLV

     

NOLV @ 85%

     

The company named in the box above labeled “Navistar, Inc.” (the “Company”), by
its duly authorized officer signing below, hereby certifies that (a) the
information set forth in this certificate is true and correct as of the date(s)
indicated herein and (b) the Company is in compliance with all terms and
provisions contained in (i) the loan or other agreement between the Company and
Bank of America NA pursuant to which this certificate is delivered (the
“Agreement”) and (ii) any and all documents, instruments and agreements
evidencing, governing or securing the Agreement or otherwise executed in
connection therewith.

Prepared by:                                                      

Authorized Signature:                                                  

 

(1) If this document is being transmitted electronically, the Borrower
acknowledges that by entering the name of its duly authorized officer on the
Certificate, that officer has reviewed the Certificate and affirmed the
representations, warranties and certifications referenced above.



--------------------------------------------------------------------------------

Bank of America Business Capital Field Examination

AS OF THE EXAM CUT-OFF DATE

 

CONSOLIDATING AVAILABILITY SCHEDULE

   CURR. EXAM       (Use $000’s)          

Navistar, Inc.

        Parts
Distribution
Centers (PDC)

INVENTORY: (Includes In-Transit)

     

Inter-Company Profit in Inventory

     

Ineligible Inventory

        

 

  

 

Unexplained Variance in Reconciliation

     

Service Parts (perpetual)

     

Consigned inventory (perpetual)

     

DSW/NON-Lost Material Warehouses (perpetual)

     

RTV-Retun to Vendor Warehouse (perpetual)

     

Obsolete, Slow Moving & Surplus Calcs (GL & Actual)-RM

     

Obsolete, Slow Moving & Surplus Calcs Newstream Replumb Kits

     

Book Std. to Actual Cost Write-down-LCM (GLvsPerp)

     

Repossessed Trucks

     

Sold in Progress Trucks

     

Inventory Located at Leyden River Grove, IL (no CAA yet)

     

Inventory Located at Express West Chicago, IL (no CAA yet)

     

Inventory Revaluation Contra (GL)

     

Perpetual to GL Overstatement

     

In-Transit (On Water, 3rd Party Suppliers, between PDCs)

     

Suppliers’ Inventory

        

 

  

 

Total Ineligible Inventory

     

Net Eligible Inventory

        

 

  

 

Advance Rates (Lesser of 65% or 85% of NOLV)

     

Inventory Availability

        

 

  

 

TOTAL INVENTORY AVAILABILITY

        

 

  

 

Reserves

        

 

  

 

Less: Rent Reserve (3 months)

     

Less: A/P to O/S Processors without Access Agreements

     

Less: Reserve for A/P Contra

     

Reserves in excess of $3,750

        

 

  

Total Reserves

        

 

  

Total Inventory Availability After Reserves

        

 

  

Total Inventory Availability

        

 

  

Maximum US Revolver

        

 

  

US Availability Before Liquidity Block

     

Less: Availability Block (Greater of 20% or $30MM)

     

Less: Reserves in excess of $3,750M

        

 

  

Inventory / US Availability

        

 

  

Total Availability Before Letters of Credit

     

Less: Total Revolving Balance

     

Less: Letters of Credit

     

Plus: Amt in Designated Cash Collateral Acct (limited to $40MM)

        

 

  

NET AVAILABILITY (SHORTFALL)

        

 

  

Suppressed Availability Calculation:

     

AR Availability

     

Inventory Availability

        

 

  

Total Availability

        

 

  

AR Limit

     

Inventory Limit

        

 

  

Total Limit

        

 

  

M1 Consolidating Avail



--------------------------------------------------------------------------------

Annex B

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[See attached.]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LETTER OF CREDIT REQUEST

[Applicable Issuing Bank],1

as Issuing Bank

Attention:               [Name]

                                [Address]

                                Fax: [—]

with a copy to:       Bank of America, N.A.,

                                 as Administrative Agent for the Lenders
referred to below

Attention: [    ]

[Date]

Ladies and Gentlemen:

We hereby request that [—]2, as an Issuing Bank, in its individual capacity,
issue a [Standby][Commercial] Letter of Credit on [—]3, which Letter of Credit
shall be denominated in Dollars, shall be in the aggregate amount of [—]4 and
shall be for the account of Borrower. For the purposes of this Letter of Credit
Request, unless otherwise defined herein, all capitalized terms used herein and
defined in the Amended and Restated ABL Credit Agreement dated as of August 17,
2012 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among, inter alia, Navistar, Inc., a
Delaware corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as administrative agent for the Lenders
thereunder (“Bank of America” or, together with any successor administrative
agent appointed pursuant thereto, in such capacity and including any permitted
successor or assign, the “Administrative Agent”), and the other parties party
thereto, shall have the respective meaning assigned to such terms in the Credit
Agreement. The beneficiary of the requested Letter of Credit is [—]5, and such
Letter of Credit will have a stated expiration date of [—]6.

 

 

1  Insert name and address of the applicable Issuing Bank.

2  Insert name of the applicable Issuing Bank.

3  Insert date of issuance, which must be a Business Day.

4  Insert aggregate initial amount of the Letter of Credit.

5  Insert name and address of beneficiary.

6 Date may not be later than the date referred to in Section 2.06(c) of the
Credit Agreement.

 

Ex. E-1



--------------------------------------------------------------------------------

The undersigned hereby certifies in his capacity as an officer of the Borrower,
and not individually, that both immediately before and immediately after giving
effect to the issuance of the Letter of Credit requested hereby,
(a) (i) Exposure does not exceed the Available Commitments and (ii) Adjusted
Exposure does not exceed the lesser of (x) the Available Commitments and (y) the
Borrowing Base (based on the most recently reported Borrowing Base
calculation),7 and (b) the issuance of such Letter of Credit (and the incurrence
or existence of the Liens created pursuant to the Loan Documents) is permitted
under all material Debt of Borrower (including (i) the 2009 Senior Note
Indenture, including Section 3.10(c) thereof, (ii) the 2009 Senior Subordinated
Convertible Note Indenture, (iii) the Recovery Zone Bonds Loan Agreements,
including Section 4.07(c) thereof, (iv) the Term Loan Agreement and (v) any
other material Debt for Borrowed Money of or binding upon Borrower or its
properties) and that no default or event of default thereunder would immediately
arise as a result of such or issuance, amendment, renewal, extension or
conversion.

 

NAVISTAR, INC., as Borrower By:  

 

Name:   Title:  

 

 

7  Company to attach reasonably detailed calculations in support of clauses
(a)(i) and (a)(ii).

 

Ex. E-2



--------------------------------------------------------------------------------

Annex C

FORM OF INTERCREDITOR AGREEMENT

[See attached.]



--------------------------------------------------------------------------------

EXECUTION VERSION

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT (this “Agreement”), dated as of July     , 2014, among
Navistar, Inc., a Delaware corporation (the “Company”), Navistar Financial
Corporation, a Delaware corporation, as lender under the Used Truck Note
referred to below (together with its successors and permitted assigns and any
person designated as a representative of the holders of any Used Truck
Obligations in any refinancing or replacement thereof, in such capacity the
“Used Truck Lender”), and Bank of America, N.A., as administrative agent under
the ABL Credit Agreement referred to below (together with its successors and
permitted assigns and any person designated as a representative of the holders
of any ABL Obligations in any refinancing or replacement thereof, in such
capacity, the “ABL Agent”). Capitalized terms used this Agreement have the
meanings assigned to them in Section 1 below.

WHEREAS, the Company has entered into (a) that certain Amended and Restated ABL
Credit Agreement, dated as of August 17, 2012 (as amended by that certain
Amendment No. 1, dated as of April 2, 2013, among the Company, the lenders party
thereto and the ABL Agent, as further amended by that certain Amendment No. 2,
dated as of July 3, 2014 (the “Second Amendment to ABL Credit Agreement”), among
the Company, the lenders party thereto and the ABL Agent, and as further
amended, restated, supplemented or otherwise modified from time to time, or as
the same may be replaced or refinanced from time to time, the “ABL Credit
Agreement”), among the Company, as borrower, the ABL Agent, and the lenders
party thereto; and (b) that certain Used Truck Financing Secured Note, dated as
of July     , 2014, among the Company, as borrower, and the Used Truck Lender
(as amended, refinanced, restated, supplemented or otherwise modified from time
to time, the “Used Truck Note”).

WHEREAS, it is a requirement under the Second Amendment to ABL Credit Agreement
and the Used Truck Note that the ABL Agent subordinate its Liens in the Used
Truck Collateral to the Liens in favor of the Used Truck Lender securing the
Used Truck Note;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“ABL Agent” has the meaning set forth in the introductory statement.

“ABL Collateral” means Collateral (as defined in the ABL Credit Agreement).

“ABL Credit Agreement” has the meaning set forth in the recitals hereto.

“ABL Documents” means the ABL Credit Agreement and the other Loan Documents (as
defined in the ABL Credit Agreement) and each of the other agreements, documents
and instruments providing for or evidencing any ABL Obligation, and any other
document or instrument executed or delivered at any time in connection with any
ABL Obligations under the ABL Credit Agreement and the Loan Documents (as
defined in the ABL

 

1



--------------------------------------------------------------------------------

Credit Agreement), including any intercreditor or joinder agreement among
holders of ABL Obligations, in each case to the extent such are effective at the
relevant time and as each may be amended, supplemented, modified or refinanced
from time to time.

“ABL Obligations” means all “Secured Obligations” as defined in the ABL Credit
Agreement (or any comparable definition).

“ABL Secured Parties” means collectively, the “Lenders” and the “Secured
Parties” (each as defined in the ABL Credit Agreement or any comparable
definition) or any Persons that are designated under the ABL Documents as “ABL
Secured Parties” for purposes of this Agreement.

“Agreement” has the meaning set forth in the introductory statement.

“Bankruptcy Law” means Title 11, U.S. Code, as amended from time to time, or any
similar foreign, federal or state law for the relief of debtors, including all
rules and regulations promulgated thereunder.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Company” has the meaning set forth in the recitals hereto.

“Discharge of ABL Obligations” means (a) payment in full in cash of the
principal of, and interest (including any Post-Petition Interest) and premium
(if any) on, all indebtedness outstanding under the ABL Documents, (b) payment
in full in cash of all other ABL Obligations that are due and payable or
otherwise accrued and occurring at or prior to the time such principal and
interest are paid, (c) cash collateralization of (in an amount and on terms
acceptable to the ABL Agent in its discretion) or delivery of a standby letter
of credit acceptable to the ABL Agent in its discretion, all LC Obligations (as
defined in the ABL Credit Agreement), (d) termination or expiration of all
commitments and obligations to lend and to issue Letters of Credit (as defined
in the ABL Credit Agreement) under the ABL Documents, and (e) with respect to
any ABL Obligations that are inchoate or contingent in nature, but for which a
claim has been asserted under the ABL Documents, cash collateralization of (in
an amount and on terms acceptable to the ABL Agent in its discretion) or
delivery of a standby letter of credit acceptable to the ABL Agent in its
discretion.

“Discharge of Used Truck Financing Obligations” means (a) payment in full in
cash of the principal of, and interest (including any Post-Petition Interest)
and premium (if any) on, all indebtedness outstanding under the Used Truck
Financing Documents, (b) payment in full in cash of all other Used Truck
Financing Obligations that are due and payable or otherwise accrued and owing at
or prior to the time such principal and interest are paid, (c) with respect to
any Used Truck Financing Obligations that are inchoate or contingent in nature,
but for which a claim has been asserted under the Used Truck Financing
Documents, cash collateralization of (in an amount and on terms reasonably
satisfactory to the Used Truck Lender) or delivery of a standby letter of credit
acceptable to the Used Truck Lender in its discretion and (d) termination or
expiration of all commitments and obligations to lend under the Used Truck
Financing Documents.

 

2



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any case or proceeding or proposal commenced by or
against a Person under any Bankruptcy Law for, or any agreement of such Person
to, (a) the entry of an order for relief or otherwise seeking relief under any
Bankruptcy Law; (b) the appointment of a receiver, interim receiver, monitor,
sequestrator, trustee, liquidator, administrator, conservator or other custodian
for such Person or any part of its property; or (c) a general assignment for the
benefit of creditors.

“Lien” means any lien, security interest, encumbrance or other charge of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or any other entity.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of such Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.

“Secured Parties” means collectively, the ABL Agent, the ABL Secured Parties and
the Used Truck Lender.

“Used Truck Collateral” means (a) all Used Truck Inventory, (b) all Used Truck
Receivables, (c) the Used Truck Collection Accounts, (d) all funds or financial
assets (including Investment Property, cash or cash equivalents) credited to any
Used Truck Collection Account solely to the extent that such funds or financial
assets do not constitute identifiable Proceeds of ABL Collateral (other than ABL
Collateral described in clauses (a), (b), (c), (e) and (f) of this definition),
(e) all books and records, customer lists, credit files, computer files,
programs, printouts and other computer records related solely to the foregoing
and any General Intangibles at any time evidencing or relating solely to any of
the foregoing, and (f) all insurance proceeds and products solely of the
foregoing, and all Proceeds solely of the foregoing, in each case whether now
owned or hereafter acquired by the Company, in which a Lien is granted or
purported to be granted at any time to (x) the ABL Agent or (y) the Used Truck
Lender.

 

3



--------------------------------------------------------------------------------

“Used Truck Collection Accounts” means each of the following:

 

Name of Account

  

Account Bank

  

Account Number

Tampa UTC 329    Bank of America, N.A.    Conley UTC 330    Bank of America,
N.A.    Charlotte UTC 332    Bank of America, N.A.    Baltimore UTC 333    Bank
of America, N.A.    Philadelphia UTC 345    Bank of America, N.A.    Nashville
UTC 358    Bank of America, N.A.    Kansas City UTC 407    Bank of America, N.A.
   Sacramento UTC 356    Bank of America, N.A.    Denver UTC 337    JPMorgan
Chase Bank, N.A.    Detroit UTC 341    JPMorgan Chase Bank, N.A.    Indy UTC 343
   JPMorgan Chase Bank, N.A.    Ohio UTC 349    JPMorgan Chase Bank, N.A.   
Shreveport UTC 607    JPMorgan Chase Bank, N.A.    Melrose Park UTC 616   
JPMorgan Chase Bank, N.A.   

“Used Truck Financing Documents” means the Used Truck Note and the other Loan
Documents (as defined in the Used Truck Note) and each of the other agreements,
documents and instruments providing for or evidencing any Used Truck Financing
Obligations, and any other document or instrument executed or delivered at any
time in connection with any Used Truck Financing Obligations under the Used
Truck Note and the Loan Documents (as defined in the Used Truck Note), in each
case to the extent such are effective at the relevant time and as each may be
amended, supplemented, modified or refinanced from time to time.

“Used Truck Financing Obligations” means all “Obligations” as defined in the
Used Truck Note (or any comparable definition).

“Used Truck Inventory” means Inventory consisting of (A) trucks for which a
certificate of title has been previously issued to a third party and which have
been previously owned by a third party and (B) to the extent not included in
clause (A), used trucks identified as such on the books and records of the
Company.

“Used Truck Lender” has the meaning set forth in the introductory statement.

“Used Truck Note” has the meaning set forth in the recitals hereto.

“Used Truck Receivables” means the Accounts, Chattel Paper, Documents,
Investment Property, Instruments and any other rights or claims to receive money
arising from the sale or other disposition of Used Truck Inventory, or that are
otherwise derived from the sale or other disposition of Used Truck Inventory.

 

4



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Accounts”, “Chattel Paper”, “Documents”, “Instruments”, “Inventory”,
“Investment Property” and “Proceeds” shall each have the meaning for such term
as set forth in Article 9 of the UCC.

2. Priorities.

(a) Notwithstanding (i) the date, time, manner or order of filing or recordation
of any document or instrument or grant, attachment or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any of the Liens granted (or purported to be granted) to the Secured Parties on
any Used Truck Collateral, (ii) any provisions of the UCC, Bankruptcy Law, any
applicable law or any financing document, (iii) whether any Secured Party,
either directly or through agents, holds possession of, or has control over, all
or any part of the Used Truck Collateral, (iv) any subordination, voiding,
avoidance, invalidation or lapse of any Lien on all or any part of the Used
Truck Collateral, (v) any defect or deficiencies in, or failure to perfect, any
such Liens on all or any part of the Used Truck Collateral or (vi) any other
circumstance of any kind or nature whatsoever, the Liens on the Used Truck
Collateral securing the ABL Obligations (such Lien, the “Junior Lien”) shall be
junior and subordinated in all respects to the Liens on the Used Truck
Collateral securing the Used Truck Financing Obligations. The ABL Agent and the
ABL Secured Parties agree that they shall (x) have no rights with respect to the
Used Truck Collateral other than to hold the Junior Lien and to receive a share
of the Proceeds thereof, if any, after the Discharge of Used Truck Financing
Obligations has occurred and (y) not be entitled to take any enforcement action
with respect to any Lien, claim or rights and remedies in respect of the Used
Truck Collateral other than actions authorized by this Agreement, in each case
unless and until the Discharge of Used Truck Financing Obligations has occurred;
provided that nothing in this Agreement shall limit the right of the ABL Agent
or the ABL Secured Parties to enforce this Agreement.

(b) Notwithstanding anything herein to the contrary, any of the ABL Agent and
the ABL Secured Parties may:

(i) file a claim or statement of interest with respect to the ABL Obligations;
provided that an Insolvency Proceeding has been commenced by or against
Borrower;

(ii) take any action (not adverse to the priority status of the Liens on the
Used Truck Collateral securing the Used Truck Financing Obligations (giving
effect to this Agreement), or the rights of the Used Truck Lender to exercise
rights or remedies in respect thereof (it being understood that any objection to
a sale of Used Truck Collateral by Borrower that is not objected to by the Used
Truck Lender, or any objection to any related sale process

 

5



--------------------------------------------------------------------------------

(including any sale or bidding procedures motion), shall be deemed to be adverse
to the priority status of the Liens on Used Truck Collateral) in order to
create, prove, perfect, preserve or protect its Lien on any of the Used Truck
Collateral;

(iii) file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the ABL
Agent or the ABL Secured Parties, including any claims secured by the Used Truck
Collateral, if any, in each case in accordance with the terms of this Agreement;

(iv) file any pleadings, objections, motions or agreements which assert rights
or interests available to unsecured creditors of the Borrower arising under any
ABL Document, Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement;

(v) vote on any plan of reorganization, file any proof of claim, make other
filings and make any arguments and motions that are, in each case, in accordance
with the terms of this Agreement, with respect to the ABL Obligations;

(vi) exercise any of its rights or remedies with respect to any of the Used
Truck Collateral after the Discharge of Used Truck Financing Obligations has
occurred; and

(vii) make a cash bid on all or any portion of the Used Truck Collateral in any
foreclosure proceeding or action.

3. Enforcement by Used Truck Lender. So long as the Discharge of Used Truck
Financing Obligations has not occurred and whether or not any Insolvency
Proceeding has been commenced by or against the Company, as between the Used
Truck Lender on the one hand and the ABL Agent and the ABL Secured Parties on
the other hand, the Used Truck Lender shall have the exclusive right to enforce
rights, exercise remedies (including set-off and the right to credit bid their
debt) and make determinations regarding the release, disposition or restrictions
with respect to the Used Truck Collateral without any consultation with or the
consent of the ABL Agent or any ABL Secured Party. In exercising rights and
remedies with respect to the Used Truck Collateral, the Used Truck Lender may
enforce the provisions of the Used Truck Financing Documents, and exercise
remedies thereunder, all in such order and in such manner as they may determine
in the exercise of their sole discretion. Such exercise and enforcement shall
include the rights of an agent appointed by them to sell or otherwise dispose of
Used Truck Collateral upon foreclosure, to incur expenses in connection with
such sale or disposition, and to exercise all the rights and remedies of a
secured lender under the Uniform Commercial Code of any applicable jurisdiction
and of a secured creditor under any Bankruptcy Law. The ABL Agent, for itself
and on behalf of each applicable ABL Secured Party, hereby waives any and all
rights it or any ABL Secured Party may have to object to the manner in which the
Used Truck Lender seeks to enforce its Liens on any of the Used Truck Collateral
until the Discharge of Used Truck Financing Obligations has occurred.

 

6



--------------------------------------------------------------------------------

4. Payments Over. So long as the Discharge of Used Truck Financing Obligations
has not occurred, the ABL Agent, on behalf of itself and each applicable ABL
Secured Party, agrees that it will not take or receive any Used Truck Collateral
or any Proceeds of Used Truck Collateral in connection with the exercise of any
right or remedy (including set-off) with respect to any Used Truck Collateral.
Any Used Truck Collateral or Proceeds thereof received by the ABL Agent or any
ABL Secured Party in connection with the exercise of any right or remedy
(including set-off) against any Used Truck Collateral in contravention of this
Agreement prior to the Discharge of Used Truck Financing Obligations shall be
segregated and held in trust for the benefit of, and forthwith paid over to, the
Used Truck Lender (and/or its designee) in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. The Used Truck Lender is hereby authorized to make any such endorsements
as agent for the ABL Agent or any ABL Secured Party. This authorization is
coupled with an interest and is irrevocable until the Discharge of Used Truck
Financing Obligations has occurred.

5. Releases of Lien.

(a) Upon any release, sale or disposition of any Used Truck Collateral that
results in the release of the Liens on such Used Truck Collateral securing the
ABL Obligations or the Liens on such Used Truck Collateral securing the Used
Truck Obligations and that is (i) permitted pursuant to the terms of the ABL
Documents and the Used Truck Financing Documents, or (ii) effected pursuant to
an exercise of remedies (including set-off and the right to credit bid their
debt) by the Used Truck Lender, the Junior Lien on such Used Truck Collateral
shall be automatically and unconditionally released.

(b) Upon the payment in full of the ABL Obligations (subject to Section 11
hereof, and other than with respect to a replacement or refinancing thereof),
the ABL Agent, on behalf of itself and the ABL Secured Parties, agrees that the
Junior Lien shall be automatically and unconditionally released.

(c) Until the Discharge of Used Truck Financing Obligations, the ABL Agent shall
promptly execute and deliver such release documents and instruments and shall
take such further actions as the Used Truck Lender shall reasonably request to
evidence any release of the Junior Lien pursuant to the preceding clauses
(a) and (b). The ABL Agent hereby appoints the Used Truck Lender and any officer
or duly authorized person of the Used Truck Lender, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the ABL Agent and in the name of the
ABL Agent or in the Used Truck Lender’s own name; provided that such power of
attorney must be exercised in the Used Truck Lender’s reasonable discretion,
solely for the purposes of carrying out the release of the Junior Lien described
hereunder, to take any and all appropriate action and to execute and deliver any
and all documents and instruments as may be necessary to accomplish the purposes
of this Section 5 solely with respect to the Used Truck Collateral, including
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

 

7



--------------------------------------------------------------------------------

6. Obligations Unconditional. All rights, interests, agreements and obligations
of the Used Truck Lender, and the ABL Agent and the ABL Secured Parties,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of the any ABL Document or any Used
Truck Financing Document;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the ABL Obligations or the Used Truck Financing Obligations,
or any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
ABL Document or of the terms of any Used Truck Financing Document;

(c) any exchange of any security interest in any Used Truck Collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the ABL Obligations or the Used Truck
Financing Obligations or any guarantee thereof;

(d) the commencement of any Insolvency Proceeding in respect of the Company; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company in respect of the ABL Obligations or the Used
Truck Financing Obligations.

7. Amendments and Waivers. No failure or delay on the part of any party hereto
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No amendment, modification or waiver of any of the provisions of
this Agreement shall be deemed to be made unless the same shall be in writing
signed on behalf of the ABL Agent and the Used Truck Lender. Each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of the parties making such waiver or the
obligations of the other parties to such party in any other respect or at any
other time. From time to time, at the request of the Used Truck Lender, the ABL
Agent and the Used Truck Lender agree to amend this Agreement to the extent
necessary to permit the Used Truck Lender to securitize all or any part of its
interest in the Used Truck Financing Obligations so long as any such amendment
is technical in nature and does not alter in any material respect the rights,
remedies and obligations of the parties hereto.

8. Effectiveness in Insolvency Proceedings. This Agreement shall be applicable
prior to and after the commencement of any Insolvency Proceeding. All references
herein to the Company shall apply to any trustee or receiver for the Company and
the Company as debtor in possession. This Agreement is intended to be and shall
be enforceable as a subordination agreement within the meaning of Section 510(a)
of the Bankruptcy Code. The relative rights as to the Used Truck Collateral
shall continue after the filing thereof on the same basis as prior to the date
of the petition, subject to any court order approving the financing of, or use
of cash collateral by, the Company.

 

8



--------------------------------------------------------------------------------

9. Specific Performance. The Used Truck Lender may demand specific performance
of this Agreement. The ABL Agent, on behalf of itself and each applicable ABL
Secured Party, hereby irrevocably waives any defense based on the adequacy of a
remedy at law and any other defense that might be asserted to bar the remedy of
specific performance in any action that may be brought by the Used Truck Lender
with respect to this Agreement.

10. Continuing Nature of this Agreement; Termination; Reinstatement;
Severability.

(a) This Agreement shall continue to be effective until either the Discharge of
ABL Obligations has occurred or the Discharge of Used Truck Financing
Obligations has occurred. This is a continuing agreement of Lien subordination
and the Used Truck Lender may continue, at any time and without notice to the
ABL Agent or any ABL Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company constituting
Used Truck Financing Obligations, and the ABL Secured Parties may continue, at
any time and without notice to the Used Truck Lender, to extend credit and other
financial accommodations and lend monies to or for the benefit of the Company
constituting ABL Obligations, in each case in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency Proceeding.

(b) Subject to the next sentence of this clause (b), upon the earlier to occur
of the Discharge of ABL Obligations and the Discharge of Used Truck Financing
Obligations, this Agreement shall terminate and be of no further force and
effect. Each party hereto agrees that this Agreement shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any ABL Obligation or Used Truck Financing Obligation is
rescinded or must otherwise be restored by the ABL Agent, the Used Truck Lender
or any other Secured Party upon the bankruptcy or reorganization of the Company
or otherwise.

(c) In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).

11. When Discharge Deemed Not to Have Occurred. Upon a refinancing of the ABL
Documents or the Used Truck Financing Documents, as applicable, no Discharge of
ABL Obligations or Discharge of Used Truck Financing Obligations, as applicable,
shall be deemed to occur, and the obligations under such refinancing of such
documents shall automatically be treated as ABL Obligations or Used Truck
Financing Obligations, as applicable, for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of Used
Truck Collateral set forth herein.

 

9



--------------------------------------------------------------------------------

12. Relative Rights. This Agreement governs the rights as between the Used Truck
Lender on the one hand and the ABL Agent and the ABL Secured Parties on the
other hand.

13. No Third Party Beneficiaries. No party shall be a third party beneficiary of
this Agreement.

14. Notices.

(a) subject to paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

 

  (i) if to the Company:

Navistar, Inc.

2701 Navistar Drive

Lisle, IL 60532 4201

Attention: Treasurer

Facsimile No: (331) 332-2573

Email: jim.moran@navistar.com

Copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn: Maureen Sweeney, P.C. and Michelle Kilkenney

Phone: (312) 862-2000

Facsimile No.: (312) 862-2200

Email: msweeney@kirkland.com and

            mkilkenney@kirkland.com

 

  (ii) if to the ABL Agent, at:

Bank of America Business Capital

135 South LaSalle, 4th Floor

Mail Code: IL4-135-04-25

Chicago, IL 60603

Attention: Thomas J. Brennan

Facsimile No.: (312) 992-9609

Email: thomas.brennan@baml.com

 

10



--------------------------------------------------------------------------------

  (iii) if to the Used Truck Lender, at:

Navistar Financial Corporation

2701 Navistar Drive

Lisle, IL 60532 4201

Attention: Mary Ellen Kummer

Facsimile No: (331) 332-4401

Email: maryellen.kummer@navistar.com

Copy to:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn: Maureen Sweeney, P.C. and Michelle Kilkenney

Phone: (312) 862-2000

Facsimile No.: (312) 862-2200

Email: msweeney@kirkland.com and

mkilkenney@kirkland.com

All such notices and other communications (x) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (y) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone; provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient. The ABL Agent and the Used Truck Lender may rely upon any notices
purportedly given by or on behalf of the Company even if such notices were not
made in a manner specified herein, were incomplete or were not confirmed, or if
the terms thereof, as understood by the recipient, varied from a later
confirmation. The Company shall indemnify and hold harmless each Secured Party
from any liabilities, losses, costs and expenses arising from any telephonic
communication purportedly given by or on behalf of the Company, except to the
extent arising from such Secured Party’s gross negligence, willful misconduct or
bad faith as found in a final, non-appealable judgment by a court of competent
jurisdiction.

(b) Notices and other communications to the Secured Parties hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the ABL Agent
and the Used Truck Lender. The ABL Agent, Used Truck Lender and the Company will
agree to accept notices and other communications to it hereunder by electronic
“pdf” communications or other electronic transmissions of actual signed
documents which shall be directed to the specific name of the individual person
previously identified by the ABL Agent or the Used Truck Lender, as applicable,
to receive such notice and otherwise pursuant to procedures that may be approved
by it; provided that approval of such procedures may be limited to particular
notices or communications. All such notices and other communications (i) sent to
the e-mail address of the specific individual person specified previously
identified by the ABL Agent or the Used Truck

 

11



--------------------------------------------------------------------------------

Lender, as applicable, to receive such notice shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number or email address
for notices and other communications hereunder by notice to the other parties
hereto.

15. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by each party hereto, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

16. GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York, New York in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Used Truck Lender or the ABL Agent may otherwise have to bring
any action or proceeding relating to this Agreement against the Company or its
properties in the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 16. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

12



--------------------------------------------------------------------------------

(d) To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by registered mail (return receipt
requested) directed to it at its address for notices as provided for in
Section 14 to this Agreement. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

17. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 17.

Remainder of page intentionally left blank.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

NAVISTAR FINANCIAL CORPORATION,

    as Used Truck Lender

By:  

 

Name:   Title:  

BANK OF AMERICA, N.A.,

    as ABL Agent

By:  

 

Name:   Title:  

[Signature Page to Subordination Agreement]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: NAVISTAR, INC. By:  

 

Name:   Title:  

[Signature Page to Intercreditor Agreement]